Citation Nr: 1533693	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  10-32 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1999.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, as issued by the RO in Winston-Salem North Carolina that same month.

The claim for service connection for PTSD has been recharacterized by the Board as indicated on the title page of this decision light of the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran has been adjudicated as not competent to handle disbursement of payments of VA compensation benefits.  His spouse was named as the Veteran's newly appointed fiduciary for VA benefits purposes in a letter dated in June 2015, which is currently associated with the Virtual VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The claims file reflects that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  As the SSA disability records may be relevant to the Veteran's claim for service connection for a psychiatric disorder, they should be requested.  See 38 U.S.C.A. § 5013A(a)-(c); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).
 
In a letter dated in August 2008 a private health care provider diagnosed the Veteran as having PTSD and depression and indicated that he had a psychiatric disorder related to his period of active service.  Thus, he should be afforded a VA examination and opinion as to whether he currently has a psychiatric disorder related to his period of active service.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (the requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the Veteran's service, is a low threshold).  The examiner should also include an opinion as to whether the Veteran has a psychiatric disorder that is caused or aggravated by his service-connected residuals of a cerebrovascular accident.  See 38 C.F.R. § 3.310 (disabilities that are proximately due to or aggravated by service-connected disease or injury).

With respect to PTSD, in describing a stressor, the Veteran has provided the name and unit of an individual whom he says was his friend and whom he found dead when responding to a motor vehicle accident.  The AOJ should seek to corroborate whether this individual was in the Veteran's unit and whether he died as described by the Veteran.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.  In this regard, it should be noted that the claims file includes notations of VA psychiatric hospitalization prior to the Veteran's cerebrovascular accident in November 2013, including in February 2009 and March 2009.

2.  The AOJ should contact all necessary sources to determine whether a service-member named Mr. G. (last name omitted to protect privacy, but please note the Veteran used two spellings of the name, one ending in an 's' and one ending in a 'z', in a January 2014 stressor statement) was in the Veteran's squadron and died in a car accident in August 1991 at a time when the Veteran was assigned to the 108th Military Police Company and deployed to Oklahoma to guard Cuban refugees.  The Veteran has reported that Mr. G. was speeding in a military jeep when he was in an accident and died.  The Veteran has stated that he responded to the motor vehicle accident and found his friend had died.  It is indicated that SFC L.W. was the Veteran's platoon sergeant at the time and that he responded to the motor vehicle accident with the Veteran.  More details are included in the Veteran's January 2014 stressor statement.

3.  The AOJ should request a copy of any decision(s) to grant or deny SSA benefits to the Veteran and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  
 
Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should identify all psychiatric disorders that have been present since 2008.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the Veteran's military service, including his symptomatology therein. 

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity (if applicable).

The examiner should also state whether it is at least as likely as not that any identified psychiatric disorder, to include PTSD, was either caused by or permanently aggravated by his service-connected residuals of a cerebrovascular accident.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available for review.

5.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




